Citation Nr: 1038740	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-37 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to nonservice-connected burial benefits to include 
burial, plot, and transportation allowances.


WITNESSES AT HEARING ON APPEAL

Owner of Hems Brothers Mortuaries and Crematory and an Officer of 
the Company


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The deceased Veteran had active service from October 1968 to 
September 1970.  The appellant is the director of the Veteran's 
funeral.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the claim was subsequently 
transferred to the VA RO in San Diego, California.

In May 2010, the appellant testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of the 
hearing has been reviewed and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the appellant's claim.

The evidence of record is unclear in several respects.  For 
example, it appears that the appellant may have been billed more 
for transportation services than he charged the Veteran's sister.  
Furthermore, different bills and invoices include different 
charges for seemingly similar services.  On top of this 
confusion, it appears that the RO paid the Veteran's sister the 
full amount authorized by law for basic burial allowance ($300) 
and plot allowance ($300) in October 2004 despite the regulation 
stating that the person who performed burial, funeral, and 
transportation services will have priority over claims of persons 
whose personal funds were expended.  See 38 C.F.R. § 3.1602(b) 
(2010).  The RO also paid the Veteran's sister $802.19 for 
reimbursement of transportation expenses.  Thus, on remand, the 
RO should determine the exact costs outlaid by the appellant for 
each specific transportation cost related to the Veteran's 
funeral and whether the appellant is eligible for any further 
reimbursements based on these costs.  See 38 C.F.R. § 3.1606 
(2010). 

Accordingly, the case is REMANDED for the following action:

Determine the exact amount paid by the 
appellant for each eligible specific 
transportation item related to the Veteran's 
funeral and whether the appellant is eligible 
for any further reimbursements based on these 
costs under 38 C.F.R. § 3.1606 (2010).  Upon 
completion, this information should be 
provided the appellant with an opportunity to 
comment.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


